Lore, C. J.:
—We overrule the first and second exceptions, on the authority of Thompson vs. Pearce, 3 Harr., 1¡97, and hold that the cause of action is sufficiently stated in the record.
*465(The record of the Justice further showed the following entries):
“ Summons issued March 25, 1905; delivered to James Long, Constable. Returnable Saturday the first day of April, 1905, at two o’clock, p. m. Plaintiff and defendant both present. Plaintiff claims adjournment until April 15, 1905, at two o’clock p. m. Plaintiff present. Defendant does not appear. After hearing the allegations of plaintiff and the proofs in the case and maturely considering the same, I, William S. Long, a Justice of the Peace in and for Sussex County, do hereby render judgment against William Bowden, defendant, and in favor of Joshua T. Dasey, plaintiff, by default for the sum of $7.00 and costs of suit, the service of sum-mans being first verified on oath by said constable. “ William S. Long, J. P.”
“Judgment entered April 15,1905. Execution issued May 27, at three o’clock, p. m.; delivered to James Long, Constable. Returnable the sixth day of August, 1905. Execution returned,” etc.
The plaintiff filed the following additional exceptions to the above record:
Third. For that the said record does not state or show the date of the rendition of the judgment.
Fourth. For that the said record does not state or show that the said judgment was rendered on the day to which the said suit was adjourned.
_ Lore, C. J.:—We overrule the third and fourth exceptions. The judgment below is affirmed.
Judgment below affirmed.